This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 AMERICAN REDI MIX, LLC,

 3                  Plaintiff-Appellee,

 4 v.                                                                                   No. 35,892

 5   ROGELIO JUAREZ,
 6   Individually and d/b/a
 7   R&R CONCRETE, INC.,
 8   A New Mexico corporation,

 9                  Defendants-Appellants.

10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 Manuel I. Arrieta, District Judge

12 Melissa J. Reeves, P.C.
13 Melissa J. Reeves-Evins
14 Las Cruces, NM

15 for Appellee

16 Herman E. Ortiz
17 Mesilla Park, NM

18 for Appellants

19                                 MEMORANDUM OPINION

20 HANISEE, Judge.
1   {1}   Following a bench trial, Defendants Rogelio Juarez and R&R Concrete, Inc.

2 appeal from the district court’s order granting judgment in favor of Plaintiff American

3 Redi Mix, LLC. This Court issued a calendar notice proposing to affirm. Plaintiff filed

4 a timely memorandum in support of our proposed summary affirmance. Defendants

5 did not file a memorandum in opposition. Accordingly, for the reasons stated in our

6 notice of proposed disposition, we affirm.

7   {2}   IT IS SO ORDERED.



8                                               _____________________________
9                                               J. MILES HANISEE, Judge



10 WE CONCUR:



11 __________________________________
12 LINDA M. VANZI, Chief Judge



13 __________________________________
14 M. MONICA ZAMORA, Judge




                                            2